NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trevor Coddington (Reg. No. 46,633) on 05/20/2022.
The application has been amended as follows:
In the Claims
	Claim 4, line 1, “Volterra compensator of claim 4” has been changed to --Volterra compensator of claim 1--.	
	 
Reason For The Above Changes
The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 05/20/2022.

REASONS FOR ALLOWANCE
Claims 1-2, 4-7, 12-13 and 15-18 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the adaptive filter estimator calculates optimized nonlinear filter coefficients that are computed as an accumulation of multiple iterations scaled by a convergence controlling factor, the optimized nonlinear filter coefficients up to the order N are calculated according to an objective function, and the objective function uses a vector of data at each iteration as cited with the rest of the claimed limitations.
Claims 2 and 4-7 are allowed based on the dependency from claim 1.

Claim 12 is allowed because the prior art of record does not disclose nor render obvious wherein executing the adaptive filter estimator comprises calculating optimized nonlinear filter coefficients that are computed as an accumulation of multiple iterations scaled by a convergence controlling factor, the optimized nonlinear filter coefficients up to the order N are calculated according to an objective function, and the objective function uses a vector of data at each iteration as cited with the rest of the claimed limitations.
Claims 13 and 15-18 are allowed based on the dependency from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842